Doerr, J.
(dissenting). Because I believe that plaintiffs complaint is barred by the general release, I must dissent. Where the language of a release is clear, it is this Court’s obligation to give effect "to the intention of the parties as indicated by the language employed and the fact that one of the parties may have intended something else is irrelevant” (LeMay v H. W. Keeney, Inc., 124 AD2d 1026, 1027, lv denied 69 NY2d 607; see also, Matter of Schaefer, 18 NY2d 314, 317; Northrup Contr. v Village of Bergen, 129 AD2d 1002, 1003; 19 NY Jur 2d, Compromise, Accord and Release, § 77, at 425-426). The language of the general release could not be more clear. Plaintiff agreed to release any and all claims she possessed, not just against her employer, Sportservice, but against an ascertainable class of releasees, including affiliates of Sportservice. The releasees are clearly identified in paragraph eight. There is no doubt that plaintiffs slip and fall claim existed at the time she executed the release, and defendant Finger Lakes presented unrebutted evidence demonstrating that it fell within the class of releasees defined in paragraph eight. Plaintiff was represented by counsel throughout the settlement negotiations, and there is no hint of fraud in the inducement or overreaching in the execution of the release. (Appeal from Order of Supreme Court, Ontario County, Cur-ran, J. — Summary Judgment.) Present — Callahan, J. P., Green, Balio, Lawton and Doerr, JJ.